United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2280
                                    ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Alton J. Easley,                        *
                                        * [UNPUBLISHED]
             Defendant - Appellant.     *
                                   ___________

                              Submitted: November 14, 2006
                                 Filed: February 26, 2007
                                  ___________

Before BYE, GIBSON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Alton J. Easley appeals the district court's1 order denying his motion to suppress
evidence seized from his person during two unrelated searches. After carefully
reviewing the record and the parties' briefs, we affirm for the reasons stated in the
magistrate judge's thorough and well-reasoned report and recommendation which was
adopted by the district court. See 8th Cir. R. 47B.

      1
       The Honorable Mark W. Bennett, Chief Judge for the United States District
Court for the Northern District of Iowa, adopting the report and recommendation of
the Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District
of Iowa.